  Case 4:21-cv-04026-KES Document 6 Filed 02/17/21 Page 1 of 1 PageID #: 17

                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


JACOB FRANCIS LOTTMAN,                                   4:21-CV-04026-KES

                     Movant,

       vs.                                                ORDER TO SERVE

UNITED STATES OF AMERICA,

                     Respondent.



      Movant Jacob Francis Lottman, has filed a pro se motion to vacate, set
aside, or correct his sentence pursuant to 28 U.S.C. § 2255. From a reading of
the motion, the court cannot determine that “it plainly appears from the face of
the petition . . . that the petitioner is not entitled to relief in the district court”
warranting summary dismissal pursuant to Rule 4 of the Rules Governing
Section 2255 Cases in the United States District Court. Therefore, it is
      ORDERED that:
      1.     The Clerk of Court will deliver or serve a copy of Docket Nos. 1, 2
             and 4 and this order on the United States Attorney for the District
             of South Dakota (DSD).
      2.     The United States Attorney for the DSD will serve and file an
             answer or responsive pleading to the motion, together with a legal
             brief or memorandum, on or before March 17, 2021.
      DATED this 17th day of February, 2021.

                                         BY THE COURT:



                                         VERONICA L. DUFFY
                                         United States Magistrate Judge
